Citation Nr: 1221777	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for residuals of a cerebrovascular accident.  

2.  Entitlement to an effective date prior to May 24, 2005, for the award of service connection for residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  His honorable service included a period of service as a prisoner of war.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  various rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been presented to the Board on several prior occasions, most recently in February 2012.  On appeal on that occasion was the issue of entitlement to service connection for diabetes.  In a March 2012 rating decision, however, the Veteran was granted service connection for diabetes.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In prior remand orders, the Board ordered the RO to afford the Veteran a statement of the case on the issue of entitlement to an effective date prior to May 24, 2006, for the award of special monthly compensation based on housebound status.  Such a statement of the case was afforded the Veteran in April 2012.  As a substantive appeal has not yet been received regarding this issue, the Board will not take jurisdiction of it at this time.  See 38 U.S.C.A. § 7105(d)(3).  Likewise, a notice of disagreement was received in March 2012 regarding a rating decision issued that same month which granted service connection for diabetes.  Specifically, the Veteran disagreed with the initial 20 percent rating assigned this disability, as well as the effective date of January 4, 2008.  He was subsequently afforded an April 2012 statement of the case regarding these issues.  As a substantive appeal has not yet been received on these issues, the Board will not take jurisdiction of them at this time.  See 38 U.S.C.A. § 7105(d)(3).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal have been noted on the first page of this opinion.  In its prior February 2012 remand order, the Board requested the agency of original jurisdiction (AOJ) afford the Veteran a personal hearing before a Veterans Law Judge seated at the RO, as such a hearing was requested by the Veteran's representative in an August 2011 VA Form 9.  In a subsequent March 2012 VA Form 9, the Veteran's representative again requested a personal hearing before a Veterans Law Judge.  According to an April 2012 report of contact, however, the Veteran's representative stated the Veteran could not travel and he (the representative) would in the future cancel the hearing request if the AOJ held the file open an additional 30 days.  To date, however, a withdrawal of the representative's various hearing requests has yet to be received.  Therefore, clarification is required to determine if the Veteran still desires a personal hearing before a Veterans Law Judge.  

Next, the Board notes that in the March 2012 VA Form 9 filed by the Veteran's representative, several relevant allegations are made, including that VA "failed to assist the Veteran and development evidence," failed to consider "unadjudicated claims still pending," and "failed to obtain governmental records available to the VA."  The Board is cognizant that VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant governmental and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  The Veteran's representative has not, however, identified the evidence and/or governmental records which he accuses VA of failing to obtain or develop, or the unadjudicated claims which allegedly remain pending.  Therefore, remand for clarification is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and his representative to determine if a personal hearing before a Veterans Law Judge is still desired.  If yes, schedule the appellant for a hearing as soon as possible before a Veterans Law Judge seated at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

2.  Contact the Veteran and his representative and request the names, addresses, and other pertinent information regarding any pending medical or other relevant evidence which VA has yet to obtain, as referenced in the March 2012 VA Form 9.  Also, request the Veteran and his representative identify the governmental records which VA has failed to obtain and the pending claims VA has failed to adjudicate, as also alleged in the March 2012 VA Form 9.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



